 
 
I 
111th CONGRESS
2d Session
H. R. 6114 
IN THE HOUSE OF REPRESENTATIVES 
 
September 14, 2010 
Mrs. Christensen introduced the following bill; which was referred to the Committee on Natural Resources
 
A BILL 
To authorize the acquisition of land for Virgin Islands National Park, and for other purposes. 
 
 
1.Short title This Act may be cited as the Virgin Islands National Park Land Acquisition Act of 2010.
2.Acquisition authority; boundary adjustment; administration
(a)In generalSubject to subsection (b), the Secretary of the Interior (Secretary) is authorized to acquire by donation approximately 3 acres of land located at 6S Hansen Bay and known as Pleasant Lookout, in St. John, U.S. Virgin Islands, as generally depicted on the map entitled _________, numbered _________, and dated _________.
(b)Condition for acquisitionThe Secretary may acquire the property identified in this Act only if the Secretary determines that the addition of the property to the Virgin Islands National Park would contribute to the range of natural, cultural, or historic resources that the park protects and makes available for the benefit of the public.
(c)Availability of mapThe map referred to in subsection (a) shall be on file and available for inspection in the appropriate offices of the National Park Service.
(d)Boundary adjustment; administrationLand acquired pursuant to this Act shall be added to the Virgin Islands National Park and the boundary of the park shall be adjusted accordingly. The acquired land shall be administered by the Secretary as part of the park in accordance with applicable laws and regulations. 
 
